DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) and of receipt of the certified copies of papers required by 37 CFR 1.55.

Claim Objections
	Claim 9 objected to because of the following informalities: The comma (,) before the period (.) at the end of the claim should be deleted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation, “the images,” on line 4. Claims 13 and 14 recite the same limitation in the same context on lines 4 and 5, respectively. In each instance, the limitation is unclear because the claims do not establish whether “the images” refer to the claimed “first viewpoint image” and “second viewpoint image” or to any image that the image sensor can read 2-12 are indefinite because they depend on claim 1 and fail to remedy its indefinite limitation. 
However, claim 8 further recites the limitation, “the next shooting,” on line 4. The Examiner submits that this limitation is indefinite because the claim has not established a current shooting to which “the next shooting” would be next. Furthermore, in continuous shooting, a plurality of shootings can be considered next to a current shooting. The claim is also not clear as to which of these shootings would be “the next shooting.” 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1,2,7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US # 10,812,704) [hereinafter ‘Kikuchi ‘704’] in view of Kikuchi et al. (US # 10,375,924) [hereinafter ‘Kikuchi ‘924’].
As to claim 1, Kikuchi ‘704 teaches an image capture apparatus (Fig. 1, imaging device “1”) comprising: 
an image sensor (Fig. 1, image sensor “208”), from which a first viewpoint image (Figs. 4,6,9, and 11, combined pixel signals from photodiodes “PD1” and PD2”) and a second viewpoint image (Figs. 4,6,9, and 11, combined pixel signals “PD3” and “PD4” or combined pixel signals from “PD1,” “PD2,” “PD3,” and “PD4”) that share the same charge accumulation period can be read out (Figs. 6 and 9; col. 18, lines 20-38; {Kikuchi ‘704 describes alternate embodiments for reading out the focus detection signals and the live-view signal. In the first embodiment, illustrated in Fig. 9 and described in col. 18, lines 20-34, the combined signal from PD1 and PD2 is readout as one focus detection signal (i.e., signal A), and the combined signal from PD1, PD2, PD3, and PD4 is readout with the combined signal from PD1 and PD2 subtracted from the combined signal from PD1, PD2, PD3, and PD4 to produce the second focus detection signal (i.e., signal B); the combined signal from PD1, PD2, PD3, and PD4 is used as the live-view signal. In the second embodiment, illustrated in Figs. 6 and 11 and described in col. 18, lines 34-38, the readout modes illustrated in Figs. 6 and 11 are repeatedly and alternately executed with the combined signal from PD1 and PD2 (i.e., signal A) and the combined signal from PD3 and PD4 (i.e., signal B) used as the focus detection signals and the combined signal from PD1, PD2, PD3, and PD4 used as the live-view signal. In the first embodiment, the signals from PD1, PD2, PD3, and PD4 are each produced during an exposure period that starts after the reset pulse (RES) is low (t1) and ends when transfer gate pulses (TX1, TX2, TX3, and TX4) each are high (t8) (i.e. they share the same accumulation period as claimed). In the second embodiment, specifically in Fig. 6, the signals from PD1, PD2, PD3, and PD4 each are accumulated during equal-length exposure periods that start from the reset pulse after the reset pulse (RES) is low (t1, t6) and end when transfer gate pulses (TX1, TX2, TX3, and TX4) each are high (t3, t8) (i.e. they also share the same accumulation period as claimed). That is, the Examiner submits that the accumulation PD1, PD2, PD3, and PD4 illustrated in both Fig. 6 and Fig. 9 can be reasonably construed as occurring during a shared accumulation period as claimed. Note the difference between the language of claim 1 and claims 13 and 14 (period vs. periods).}); and 
one or more processors (Fig. 1, CPU “212”) that execute a program stored in a memory (Fig. 1, body side storage section “228”; col. 8, lines 20-23) and function as a control unit (col. 8, lines 23-36). The claim differs from Kikuchi ‘704 in that it requires that the image capture apparatus comprises a correction circuit that applies correction processing to the images read out from the image sensor and that the control circuit is configured to control the image sensor and the correction circuit so that correction processing performed on the first viewpoint image by the correction circuit during continuous shooting is performed in parallel with the readout of the first viewpoint image and the second viewpoint image from the image sensor. 
In the same field of endeavor, Kikuchi ‘924 discloses an imaging device (Fig. 1, imaging device “1”) including an illuminance correction circuit (Fig. 1, image processor “228”) and a processor (Fig. 1, CPU “212”). The correction circuit performs a correction process on focus detection signals read out from an image sensor of the imaging device (col. 5, lines 51-53), and the processor performs control to execute the correction process on the focus detection signals while simultaneously reading the focus detection signals out from the image sensor (Fig. 2A, step “S105” or “S115”; col. 10, lines 62-64), during a continuous shooting routine (Fig. 7). In light of the teaching of Kikuchi ‘924, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform the 
As to claim 2, Kikuchi ‘704, as modified by Kikuchi ‘924, teaches the image capture apparatus according to claim 1, 
wherein the first viewpoint image and the second viewpoint image are read out in an alternating manner every predetermined units (see Kikuchi ‘704, Figs. 6,9, and 11; col. 18, lines 34-38); and 
the control unit controls the correction circuit to apply the correction processing to the second viewpoint image stored in a memory (see Kikuchi ‘704, Fig. 2, memory section “25;” col. 10, lines 20-32). 
As to claim 7, Kikuchi ‘704, as modified by Kikuchi ‘924, teaches the image capture apparatus according to claim 2, 
wherein the control unit controls the correction circuit to apply the correction processing to the first viewpoint image stored in a memory (see Kikuchi ‘704, Fig. 2, memory section “25;” col. 10, lines 20-32). 
	As to claim 12, Kikuchi ‘704, as modified by Kikuchi ‘924, teaches the image capture apparatus according to claim 1, 
wherein the image sensor includes pixels (see Kikuchi ‘704, col. 6, lines 13-17), each having a plurality of photoelectric conversion units (see Kikuchi ‘704, Fig. 4, photo-diodes 
Claim 13 is a method claim reciting substantially all of the limitations of claim 1 in step form. Claim 14 is a computer-readable medium claim reciting substantially all of the limitations of claim 1 in varied form. However, claims 13 and 14 recite that “[the] first viewpoint image and [the] second viewpoint image…share the same charge accumulation periods.” However, as noted in the italicized comments in claim 1, the first embodiment of the readout scheme of Kikuchi ‘704 (i.e. an iteration of the scheme of Fig. 6) discloses this feature. Furthermore, as to claim 14, Kikuchi ‘704 discloses that the processes of the imaging device may be accomplished by a stored, processor-executable program (see Kikuchi ‘704, col. 8, lines 20-36). 

2.	Claims 3,4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘704 in view of Kikuchi ‘924 and further in view of Fujii et al. (US # 10,244,158).
	As to claim 3, Kikuchi ‘704, as modified by Kikuchi ‘924, teaches the image capture apparatus according to claim 2. The claim differs from Kikuchi ‘704, as modified by Kikuchi ‘924, in that it requires that the control unit controls the correction circuit to apply the correction processing without storing the first viewpoint image in a memory. 
	In the same field of endeavor, Fujii et al. discloses an imaging device including an image sensor and processing circuit (Fig. 4). The image sensor reads out focus detection pixels as well as normal pixel signals for producing an image. The image sensor includes a frame memory (Fig. 4, frame memory “190”), and when reading out the focus detection pixels and normal pixels, 
	As to claim 4, Kikuchi ‘704, as modified by Kikuchi ‘924, teaches the image capture apparatus according to claim 3, 
wherein the control unit controls the image sensor and the correction circuit such that, after the correction processing to the first viewpoint image and the second viewpoint image is complete, an image for a live view display is read out from the image sensor, and then the correction processing is applied to the image for a live view display by the correction circuit (see Kikuchi ‘924, Fig. 2A, a second iteration of live view imaging in step “S105” after the focus detection pixels have been read out and corrected during a first iteration of step “S105” and do not correspond to an in-focus lens position in step “S111”). 
	 As to claim 9, Kikuchi ‘704, as modified by Kikuchi ‘924, teaches the image capture apparatus according to claim 7, 
wherein the control unit controls the image sensor and the correction circuit such that after the correction processing to the first viewpoint image is complete, an image for live view 
	As to claim 10, Kikuchi ‘704, as modified by Kikuchi ‘924, teaches the image capture apparatus according to claim 4, 
wherein the control unit switches a readout mode of the image sensor depending on whether the first viewpoint image and the second viewpoint image are read out from the image 
sensor or the image for the live view display is read out from the image sensor (see Kikuchi ‘704, Figs. 6 and 11, second embodiment of the readout scheme). 
	As to claim 11, Kikuchi ‘704, as modified by Kikuchi ‘924, teaches the image capture apparatus according to claim 4, 
wherein the image for the live view display is used in a focus detection process (see Kikuchi ‘704, Fig. 9; col. 18, lines 33 and 34; {The “A+B” signal (live view signal) is used to produce the focus detection signals A and B. Thus, the Examiner submits that the “A+B” signal is used in a focus detection process as the Examiner submits that the production of the focus detection signals can be construed as part of a focus detection process.}).

Allowable Subject Matter
	Claims 5,6, and 8 recite allowable subject matter. However, they will not officially be deemed allowable until the rejections under 35 U.S.C. 112(b) above have been cleared. The allowability of claims 5 and 6 will likely not be affected by clearance of the rejection under 35 U.S.C. 112(b) to claim 1. However, as claim 8 has its own indefinite issue, its limitations may be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


4/7/2021